EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joshua Dean, Registration No. 72, 682 on 7/11/2022.
The following claims had been amended:
1.  (currently amended):	An electronic apparatus comprising:
a display comprising a touch panel on which a user performs a plurality of touch operations including: a drag operation, a long touch operation, and a release operation; and
a processor and a computer readable memory storing program instructions that when executed by the processor cause the processor to implement:
	displaying, on the display, a slider, which shows a value configured to overlap and slide along a first bar with a first appearance, wherein the first bar is configured to define a first range within which a position of the slider specifies the value,
	changing the position of the slider to a first position based on a drag operation to the first position,
	determining a first value in response to at least one of a release operation at the first position and a detecting of a long touch operation at the first position for more than a predetermined time,
	changing, when the first value is determined in response to the detecting of the long touch operation at the first position, the first bar to a second bar configured to defined a second range, wherein the second bar has a second appearance in portions of the second bar that do not overlap with the slider,
	changing, after the first bar has changed to the second bar, the position of the slider at the first position to a second position based on a drag operation to the slider to the second position, which specifies a second value in the second range based on a value determined in response to a release operation at the second position of the slider, and
	determining the value in the second range in response to [[a]] the release operation at the second position.
9.  (currently amended):	The electronic apparatus according to claim 1, wherein the processor further implements specifying the second value when the touch panel keeps detecting the touch to the slider before the release operation.
14.  (currently amended):	A method of controlling a display, the method comprising: 
displaying, on the display, a slider, which shows a value configured to overlap and slide along a first bar with a first appearance, wherein the first bar is configured to define a first range within which a position of the slider specifies the value,
changing the position of the slider to a first position based on a drag operation to the first position,
determining a first value in response to at least one of a release operation at the first position and a detecting of a long touch operation at the first position for more than a predetermined time,
changing, when the first value is determined in response to the detecting of the long touch operation at the first position, the first bar to a second bar configured to defined a second range, wherein the second bar has a second appearance in portions of the second bar that do not overlap with the slider,
changing, after the first bar has changed to the second bar, the position of the slider at the first position to a second position based on a drag operation to the slider to the second position, which specifies a second value in the second range based on a value determined in response to a release operation at the second position of the slider, and
determining the in the second range in response to [[a]] the release operation at the second position.
27.  (currently amended):	A non-transitory computer readable medium having stored therein program instructions that when executed by a processor perform a method of controlling a display, the method comprising:
displaying, on the display, a slider, which shows a value configured to overlap and slide along a first bar with a first appearance, wherein the first bar is configured to define a first range within which a position of the slider specifies the value,
changing the position of the slider to a first position based on a drag operation to the first position,
determining a first value in response to at least one of a release operation at the first position and a detecting of a long touch operation at the first position for more than a predetermined time,
changing, when the first value is determined in response to the detecting of the long touch operation at the first position, the first bar to a second bar configured to defined a second range, wherein the second bar has a second appearance in portions of the second bar that do not overlap with the slider,
changing, after the first bar has changed to the second bar, the position of the slider at the first position to a second position based on a drag operation to the slider to the second position, which specifies a second value in the second range based on a value determined in response to a release operation at the second position of the slider, and
determining the value in the second range in response to [[a]] the release operation at the second position.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations 
determining a first value in response to at least one of a release operation at the first position and a detecting of a long touch operation at the first position for more than a predetermined time, changing, when the first value is  determined in response to the detecting of the long touch operation at the first position, the first bar to a second bar configured to defined a second range, wherein the second bar has a second appearance in portions of the second bar that do not overlap with the slider, changing, after the first bar has changed to the second bar, the position of the slider at the first position to a second position based on a drag operation to the slider to the second position, which specifies a second value in the second range based on a value determined in response to a release operation at the second position of the slider, and
determining the value in the second range in response to the release operation at the second position recited in claims 1, 14 and 27, when taken in the context of the claims as a whole.
At best the prior arts of record, specifically Park  (US 2010/0056221) discloses a mobile terminal includes a touchscreen configured to display a scroll region having a scroll bar at a portion of a displayed view and a controller configured to perform at least one function in response to a touch input received at the scroll region, the touch input including a first touch action in a first axial direction and a second touch action in a second axial direction, wherein a first function is performed in response to the first touch action, the first function being scrolling the displayed view and the first touch action being moving the scroll bar in the first axial direction along the scroll region and a second function is performed in response to the second touch action, the second function being a function that is different from the first function… see abstract.
Herz et al. (US 2008/0165145) discloses a portable device with a touch screen display detects a finger-in-contact or finger-in-range event at a first position on the touch screen display and a finger-out-of-range event at a second position on the touch screen display and then determines a distance between the first position and the second position. Next, the portable device identifies a user interface object associated with the first position, which includes a slide bar and a slide object, and moves the slide object along the slide bar in accordance with the distance between the first position and the second position…. see abstract. 
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 14 and 27 and as a whole.
Thus, claims 1, 14 and 27 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

XUYANG XIA
Primary Examiner,
Art Unit 2143                                                                                                                                                                                                        

/XUYANG XIA/Primary Examiner, Art Unit 2143